Citation Nr: 0945671	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on the 
basis of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to May 1950 
and from July 1950 to July 1969. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A report of a March 2007 VA examination and a medical 
statement for consideration of aid and attendance received in 
October 2008 show that the Veteran needs assistance in 
bathing and tending to other hygiene needs.  These pieces of 
evidence, however, do not address whether this limitation is 
due to his service-connected disabilities.  The records show 
that the Veteran has other, significantly disabling, 
conditions.  Moreover, VA treatment records compiled in 2008 
show that he was able to take daily walks and urged to 
increase his physical activity.  In September 2008 he 
requested that his wife be designated his "caretaker" and 
that she be reimbursed by VA.  Therefore, a VA examination is 
necessary to ascertain whether the requirements for aid and 
attendance benefits are met.

The RO last obtained VA treatment records in October 2008.  
The RO should obtain any recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain any treatment 
records from the VA medical center in 
Salem, Virginia, from October 2008 to the 
present.  Any such records should be 
associated with the Veteran's VA claims 
folder.  

2.  The RO should schedule the Veteran for 
an aid and attendance/housebound 
examination to determine the current 
nature and severity of his service-
connected disabilities.  The claims folder 
is to be made available to the examiner to 
review.  

The examiner should provide an opinion as 
to whether it is as likely as not that any 
of the Veteran's service-connected 
disabilities - chronic kidney disease, 
hypertension, congestive heart failure, 
bilateral frostbite of the feet, chronic 
lumbosacral strain, hemorrhoids, and 
anemia - prevent him from performing 
functions of self care, to include his 
ability to dress or undress himself, to 
keep himself ordinarily clean and 
presentable, to feed himself, and to 
attend to the wants of nature.   

The examiner must also provide an opinion 
as to whether it is as likely as not that 
the Veteran has physical or mental 
incapacity due to any of his service-
connected disabilities or combination 
thereof that renders him unable to protect 
himself from hazards or dangers incident 
to his daily environment.  

The examiner must also provide an opinion 
as to whether it is as likely as not that 
any of his service-connected disabilities 
or combination thereof, require him to 
remain in bed.  

The examiner must also provide an opinion 
as to whether it is as likely as not that 
the Veteran is substantially confined to 
his dwelling and the immediate premises as 
a result of any of his service-connected 
disabilities or combination thereof, and 
if so, whether it is reasonably certain 
that his disabilities and the resultant 
confinement will continue throughout his 
lifetime.  

The rationale for all opinions expressed 
must be explained.  The report of the 
examination should be associated with the 
Veteran's VA claims folder.  If 
appropriate, a VA Form 21-2680 
(Examination for Housebound Status or Need 
for Regular Aid and Attendance) should be 
completed as well.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested is 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit is 
not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



